1 Reported in 229 N.W. 556.
Defendant appealed from a judgment of conviction of indecent exposure in violation of a city ordinance. *Page 445 
There was no error in the court's sustaining objections to two questions put to defendant by his counsel. The one objection was properly sustained because the question was leading. The other called for a conclusion, and while not technically leading its exclusion was harmless. The inquiry related to defendant's intention to expose himself. His negative answer would not have added anything to his testimony, wherein his testimony if true negatived such intent.
The claim that the evidence does not support the conviction is untenable. We do not see how the court could have reached a different conclusion.
Affirmed.